           Case 2:20-cv-00007-JCM-EJY Document 25 Filed 02/13/20 Page 1 of 3




 1   AARON D. FORD
      Attorney General
 2   VIVIENNE RAKOWSKY (Bar No. 9160)
      Deputy Attorney General
 3   DAVID J. POPE (Bar No. 8617)
      Chief Deputy Attorney General
 4   State of Nevada
     Office of the Attorney General
 5   555 E. Washington Avenue, Suite 3900
     Las Vegas, Nevada 89101
 6   (702) 486-3103
     (702) 486-3416 (fax)
 7   vrakowsky@ag.nv.gov
     dpope@ag.nv.gov
 8
     Attorneys for State Defendant
 9

10
                           UNITED STATES DISTRICT COURT
11
                                  DISTRICT OF NEVADA
12

13   NEVADA COLLECTORS ASSOCIATION, a )
     Nevada non-profit corporation,   )
14                                    )               Case No. 2:20-cv-00007-JCM-EJY
          Plaintiff,                  )
15                                    )
     vs.                              )
16                                    )               STIPULATION TO EXTEND
     STATE OF NEVADA DEPARTMENT OF    )               TIME FOR STATE
17   BUSINESS AND INDUSTRY FINANCIAL )                DEFENDANTS TO RESPOND
     INSTITUTIONS DIVISION; JUSTICE   )               TO OPPOSITION TO MOTION
18   COURT OF LAS VEGAS TOWNSHIP; DOE )               TO DISMISS (FIRST
     DEFENDANTS 1 through 20; and ROE )               REQUEST)
19   ENTITIY DEFENDANTS 1 through 20; )
                                      )
20       Defendants.                  )
21           Defendant, State of Nevada Department of Business and Industry Financial

22   Institutions Division, by and through counsel, Aaron D. Ford, Nevada Attorney

23   General, Vivienne Rakowsky, Deputy Attorney General and David J. Pope, Chief

24   Deputy Attorney General and Plaintiff Nevada Collectors Association by and

25   through counsel Marckia L. Hayes and Patrick J. Reilly of Brownstein, Hyatt,

26   Farber, Schreck, LLP hereby Stipulate to this First Request as follows:

27   ...

28   ...

                                               1
        Case 2:20-cv-00007-JCM-EJY Document 25 Filed 02/13/20 Page 2 of 3




 1         State Defendant’s time to Reply to the Opposition to Motion to Dismiss (ECF

 2   10) shall be extended from February 14, 2020 to February 21, 2020.

 3
           Dated this 13th day of February, 2020.
 4

 5   AARON D. FORD                                  BROWNSTEIN FARBER HYATT.
     Nevada Attorney General                        SCHRECK, LLP
 6

 7   By: /s/ Vivienne Rakowsky             By:/s/ Patrick J. Reilly
 8   y VIVIENNE RAKOWSKY (Bar No. 9160) MARCKIA L. HAYES (Bar No.14539)
         Deputy Attorney General            PATRICK J. REILLY (Bar No. 6103)
 9       DAVID J. POPE (Bar No. 8617)       100 City Parkway
         Chief Deputy Attorney General      Las Vegas, NV 89106
10       555 E. Washington Ave., Ste. 3900  Attorneys for Plaintiff
         Las Vegas, NV 89101
11
         Attorneys for State Defendant
12

13
                                          ORDER
14

15                                                   IT IS SO ORDERED.

16
                                                     _____________________________
17                                                  UNITED STATES
                                                     DISTRICT       DISTRICT
                                                                COURT    JUDGEJUDGE
18
                                                     DATED: ____________________
                                                             February 14, 2020.
19

20

21

22

23

24

25

26

27

28
                                              2
        Case 2:20-cv-00007-JCM-EJY Document 25 Filed 02/13/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8                             CERTIFICATE OF SERVICE
 9         I hereby certify that I electronically filed the foregoing STIPULATION TO
10   EXTEND TIME FOR STATE DEFENDANT REPLY TO OPPOSITION TO
11   MOTION TO DISMISS with the Clerk of the Court by using the electronic filing
12   system on the 13th day of February, 2020.
13          Registered electronic filing system users will be served electronically.
14

15
                                /s/ Michele Caro
16                              Michele Caro, an Employee of the
                                office of the Nevada Attorney General
17

18

19

20

21

22

23

24

25

26

27

28
                                               3
